Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00409-CV

                                      Samuel DODSON,
                                         Appellant

                                              v.

         Benito MUNOZ d/b/a B M Transport, Erik Munoz, and David Henry Owens,
                                     Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-0367-CV
                           Honorable William Old, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees recover costs of this appeal from Appellant. See TEX.
R. APP. P. 43.4.

       SIGNED August 8, 2018.


                                               _____________________________
                                               Irene Rios, Justice